DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 7-9, and 11-20 of copending Application No. 16/631,881 (hereafter ‘881). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of ‘881 differs from instant Claim 1 in that it recites a component (A) which is at least one semicrystalline polymer, whereas component (A) of instant Claim 1 requires at least one condensation polymer comprising at least one diol residue.  Claim 4 depends from Claim 1 of ‘881 and recites a polyester which comprises a diol residue.  This represents a species or sub-genus of condensation polymers falling within the scope of component (A) of instant Claim 1.  
Instant Claim 1 also requires that the at least one chain extending agent is selected from a group of glycidyl methacrylate copolymers; has an average functionality of greater than or equal to 3 epoxy groups per molecule; and wherein the weight ratio of the chain extending agent to primary antioxidant is from 1:1 to 1:4.  These  features are taught by Claims 14, 15, and 18 of ‘881.  
It would have been obvious to one of ordinary skill in the art to combine the features of Claims 4, 14, 15, and 18 of ‘881 as they each represent specific limitations of various aspects of the polymer composition generally recited in Claim 1 of ‘881.
Therefore, instant Claim 1 is not patentably distinct from Claims 1, 4, 14, 15, and 18 of ‘881.
The limitations of instant Claims 2 and 19 are taught by Claim 4 of ‘881.
The limitations of instant Claims 2-7, 11, 14, 15, and 19 are taught by Claims 4, 8, 9, 11, 12, 16, 6, 19, and 4, respectively, of ‘881.
The ranges recited by instant Claims 8, 12, 13, and 16 are overlapped by the ranges of Claims 13, 17, 18, and 20, respectively, of ‘881.
The limitations of instant Claim 9 are taught by the combined features of Claims 14 and 15 of ‘881.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter

Claims 17, 18, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Comment

Claims 1-9, 11-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as indicated above.  In the event that this rejection is overcome, Claims 1-9, 11-20, and 22 will be in condition for allowance.  
Claim 15 was previously rejected under 35 U.S.C. 112(b) for reciting a trademark or trade name.  The amendment to Claim 15 is sufficient to overcome this rejection.
Claims 1-8, 12, 14-20, and 22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al. (US 2005/0124779) in view of Hoffmann et al. (US 2001/0044518).
Shelby was previously cited as teaching articles with excellent clarity prepared from compositions comprising cycloaliphatic polyesters and cycloaliphatic polyester elastomers (Abstract).   The polyesters and polyester elastomers contain diol residues (p. 1, [0007]; p. 4, [0029]).  These materials read on the claimed condensation polymer (A).  Shelby’s composition may further comprise standard additives including oxidative stabilizers (i.e. antioxidants) and chain extenders or compatibilizers (p. 6, [0039]).  
Hoffmann was cited as teaching low-dust granules of stabilizer additives (p. 1, [0001]).  Hoffmann’s stabilizer granules comprise no binders which impair the polymer.  They are also environmentally friendly in that they generate low amounts of dust and use small amounts of material (p. 1, [0003]-[0004]).  The stabilizers also exhibit improved homogenization and incorporation behavior than conventional additive powder mixtures (p. 1, [0006]).  The granules can be added to all polymers that are to be stabilized (p. 26, [0380]).  Examples of polymers to which Hoffmann’s stabilizer granules may be added include polyesters derived from dicarboxylic acids and dialcohols (p. 27-28, [0401]).  
The stabilizer granules include 30-80 wt% of an epoxy compound, 5-25 wt% of a hindered phenolic antioxidant, and 5-25 wt% of a phosphite (p. 2, [0033]).  The hindered phenol and phosphite stabilizers are present in a ratio of 4:1 to 1:4 (p. 8, [0115]).  
The previous Office action found that it would have been obvious to one of ordinary skill in the art at the time of filing to select Hoffmann’s stabilizer for use in Shelby’s polyester composition.  Hoffmann’s stabilizer is recognized as being suitable for use in polyester compositions.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Hoffmann’s stabilizer granules offer advantages over typical commercially available stabilizers including low dust generation, improved mechanical properties, lack of binder or water, and improved homogenization and incorporation behavior.
Claim 1 has been amended to require that the at least one chain extending agent (3) is selected from a group of copolymers comprising glycidyl methacrylate having 3 or more pendant epoxy groups per molecule.  While Hoffmann teaches a stabilizer composition including an epoxy compound, the list of suitable compounds does not include the claimed copolymers.  
Similar copolymers were previously recited in Claims 9 and 11.  Claims 9 and 11 were previously rejected under 35 U.S.C. 103 as being unpatentable over Shelby in view of Hoffmann and further in view of Klots et al. (US 2012/0083572).
Klots was cited as teaching styrenic (meth)acrylic oligomers (Abstract) which are useful as chain extenders in polycondensates exemplified by a variety of polyesters (p. 7-8, [0074]).  Based on the molecular weight and monomer content (see p. 2, [0013] and [0016]), Klots’ chain extenders contain approximately 2-42 pendant epoxy groups.  The previous Office action concluded that it would have been obvious to one of ordinary skill in the art at the time of filing to select Klots’ oligomer as the chain extender in Shelby’s composition, as the oligomer is recognized as being suitable for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  
In addition to narrowing the scope of the claimed chain extending agent (3), Claim 1 has been amended to recite a weight ratio of chain extending agent to primary antioxidant ranging from 1:1 to 1:4.  Neither Shelby nor Klots teach or suggest a ratio in which to combine these components.  
A particularly preferred embodiment of Hoffmann’s stabilizer granules contain 30-80 wt% of an epoxy compound, 5-25 wt% of a phenolic antioxidant comparable to the claimed primary antioxidant (1); and 5-25 wt% of a phosphite antioxidant comparable to the claimed secondary antioxidant (2).  Thus, Hoffmann teaches toward a weight ratio of chain extending agent to primary antioxidant ranging from approximately 1:0.06 to 1:0.83.  The entirety of the preferred range suggested by Hoffmann falls below the claimed endpoint of 1:1.  
Hoffmann’s examples illustrate combinations of an epoxy chain extender (Araldite® 7072), primary phenolic antioxidant (Irganox® 1010), and secondary phosphite antioxidant (Irgafos® 168).  In Example A12 (p. 28, [0429]), the chain extender:primary antioxidant weight ratio is approximately 1:0.11.  Table 2 illustrates Examples B7 and B10-B13 which also include an epoxy chain extender, primary phenolic antioxidant, and secondary antioxidant.  The chain extender:primary antioxidant weight ratio in these examples ranges from approximately 1:0.07 to 1:0.2.  Tables 3 and 4 illustrate chain extender:primary antioxidant weight ratios falling within this range.  Thus, none of Hoffmann’s examples illustrate a chain extender:primary antioxidant weight ratio falling within the claimed range.
Hoffmann’s broader disclosure suggests including 10-90 wt% of an epoxy compound comparable to the claimed chain extending agent (3) (p. 1, [0014]), with the remainder made up of a combination of primary and secondary antioxidants combined in a weight ratio of 20:1 to 1:20 (p. 8, [0115]).  This indicates that the primary and secondary antioxidants will be present in amounts of approximately 0.5-86 wt%. 
A composition containing 10-90 wt% of an epoxy chain extender and 0.5-86 wt% primary antioxidant includes the two components in a weight ratio of approximately 1:0.95 to 1:180.  This range encompasses the claimed range of 1:1 to 1:4.  However, the range suggested by this portion of Hoffmann’s disclosure is substantially broader than the claimed range.  
This presents a situation analogous to considering whether a species is obvious where the prior art broadly discloses a genus.  MPEP 2144.05(I) and MPEP 2144.08(II).  The prior art range is significantly broader than the claimed range; the prior art’s preferred embodiments fall outside the claimed range; and each of the prior art examples illustrate weight ratios outside the claimed range.  When the Hoffmann reference is considered in its entirety, one of ordinary skill in the art would not have sufficient motivation to arrive at a ratio of chain extending agent to primary antioxidant of 1:1 to 1:4.  Therefore, all previous grounds of rejection under 35 U.S.C. 103 have been withdrawn.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  

Response to Arguments

The Applicant’s remarks with respect to the previous grounds of rejection under 35 U.S.C. 112(b) and 35 U.S.C. 103 submitted in the response dated 1 September 2021 have been fully considered in view of the amended claims and are persuasive.  All previous grounds of rejection under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been withdrawn for the reasons indicated above.  
The Applicant presented no arguments with respect to the provisional rejection of Claims 1-9, 11-16, and 19 on the ground of nonstatutory double patenting.  This rejection is maintained as set forth above.  The nonstatutory double patenting rejection may be overcome either by filing a terminal disclaimer or by amending the claims to distinguish them from copending application number 16/631881.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762